Citation Nr: 0935458	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1966 to February 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

In May 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service.

2.  Chronic increase in hearing impairment (to include 
bilateral hearing loss disability for VA purposes) was not 
shown in service or within one year of discharge from 
service.

3.  The Veteran is competent to report having experienced 
tinnitus since service, and evidence of record establishes 
that such statement is credible.




CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was not aggravated by 
active service, and may not be presumed (as an organic 
disease of the nervous system) to have been so aggravated.  
38 U.S.C.A. §§ 1110, 1111, 1154, 5107(West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in active service.  38  U.S.C.A. §§ 
1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in November 2005, VA 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  In March 2006 VA 
correspondence to the appellant, VA notified him that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), military 
personnel records, private and VA examination and treatment 
records, private medical correspondence, photographs, and the 
Veteran's statements in support of his claims, to include his 
testimony at a videoconference Board hearing. The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

A VA examination and opinion with respect to the issues on 
appeal was obtained in July 2007.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full audiometric examination of the Veteran and a review of 
his claims file.  It considers all of the pertinent evidence 
of record, to include audiometric results and the statements 
of the Veteran regarding in-service, and post service, 
acoustic trauma.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  The Board notes that, in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held 
that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  Although the examiner 
did not fully describe the functional effect of the Veteran's 
hearing loss on his daily life, the Board finds no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  In this regard, the Board notes that the 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  As the Board finds, in the decision below, that 
service connection is not warranted in the present case, no 
rating will be assigned, and there is no potential for 
application of 38 C.F.R. § 3.321(b).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes June 2007 VA audiological 
evaluation results.  The 


evaluation revealed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
30
70
LEFT
5
10
10
40
65

The word recognition score was 96 percent for each ear using 
the Maryland CNC word list test.  The diagnosis was high 
frequency sensorineural hearing loss.  The Board notes that 
the Veteran has current bilateral hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma while working around aircraft in service.  The Board 
notes that the Veteran's DD Form 214 reflects that the 
Veteran served as an air traffic control specialist, and 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  Therefore, his exposure to acoustic trauma in service 
is conceded as consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The requirements for service 
connection for hearing loss disability, as defined in 38 
C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for 
hearing loss disability must show, as is required in a claim 
for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in, or aggravated by, service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§ 1110 and 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-
60.

The Board finds the third requirement for service connection 
has not been met. 
As noted above, the evidence of record includes a June 2007 
VA audiological examination.  The examiner opined, after 
reviewing the claims file and examining the Veteran, that the 
Veteran's current hearing loss is not caused by military 
service.  The examiner's opinion was based on the Veteran's 
separation examination report which documents normal hearing 
upon discharge.

The evidence of record includes the Veteran's October 1965 
pre-service audiological evaluation results.  The 
audiological evaluation revealed that pure tone thresholds, 
in decibels, converted from American Standards Associates 
(ASA) units to reflect the current International Standards 
Organization (ISO) and American National Standards Institute 
(ANSI) standards were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

The evidence of record also includes February 1966 
audiological evaluation results.  The Board notes that the 
Veteran entered active duty on February 28, 1966, and that 
the audiological evaluation was performed prior to entrance, 
on February 3, 1966. The audiological evaluation revealed 
that pure tone thresholds, in decibels, converted from 
American Standards Associates (ASA) units to reflect the 
current 
International Standards Organization (ISO) and American 
National Standards Institute (ANSI) standards were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
15
LEFT
25
20
20
--
15

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's pre-service 
examination report reflects hearing loss in both the 
Veteran's right ear and left ear at the 500 Hz. frequency.  
As such, the presumption of soundness on induction does not 
attach, and service connection may be considered only on the 
basis of aggravation of hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

In the present case, there is no competent clinical evidence 
of record of an increase in disability during the Veteran's 
service.  

A January 1968 audiological evaluation report for flight 
purposes revealed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0



A December 1968 audiological evaluation report for separation 
purposes revealed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
0
5
5
--
10

As noted above, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306.  

The Veteran testified at the May 2009 videoconference Board 
Hearing that he was on a helicopter ride which lasted 
approximately one and a half hours in the spring of 1967.  He 
testified that the helicopter noise became bothersome, and 
after the flight, he noticed experiencing fullness in the 
ears and muffled hearing; however, he also testified that his 
hearing returned to normal the next day and stayed normal 
while he remained in the military.  (See transcript pages 4, 
& 5).  

With regard to post service hearing loss, the Veteran 
testified that he did not notice diminished hearing until 
probably eight or ten years after he separated from service.  
(See transcript pages 12 & 13).  He further testified that 
approximately one month after separation from service, he was 
employed by the Federal Aviation Administration as an air 
traffic controller and continued in such a position until 
1981.  The Veteran avers that he was given hearing tests 
approximately every three years during this 12 year period 
and he was never informed that he had any hearing loss.  
Based on the above, the Board finds that there is no evidence 
of record that the Veteran's pre-existing hearing loss was 
aggravated by service.

The evidence of record includes a September 2007 report of 
private audiology examination in August 2007 from Dr. H.Z.  
In the report, Dr. H.Z. opines that the Veteran's hearing 
loss "may have been caused due to noise trauma he 
experienced during military service.  However, his exit 
physical audiogram was within normal limits and there is no 
mention of tinnitus.  Hence it is difficult to pinpoint the 
noise exposure during his military service as the cause."  
The Board finds the opinion to be too speculative in nature 
to be probative.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a causal 
relationship.

The evidence of record also includes March 2008 private 
medical correspondence from Dr. D.T., in which Dr. D.T. 
writes that the Veteran's audiograms show that he has high 
frequency sensorineural hearing loss.  He further notes that 
"[i]t is possible that this hearing loss was due to noise 
exposure, although without the 4000 notch, it is not the 
typical audiogram that one would expect due to a noise-
induced loss."  The Board finds Dr. D.T.'s opinion to be of 
no probative value.  The term "possible" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Moreover, the 
opinion does not specify what type of noise exposure may have 
caused a hearing loss or when such exposure may have 
occurred.

The first clinical evidence of a post service hearing loss 
disability for VA purposes is the June 2007 VA examination, 
approximately 38 years after separation from service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000.)  

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  Additionally, the Veteran has not asserted 
his observation of continuity of symptomatology since service 
so as to warrant a credibility assessment as to a matter he 
is competent to observe.  In the absence of demonstration of 
continuity of symptomatology, or a competent clinical opinion 
relating the current bilateral hearing loss disability to 
service, the Veteran's demonstration of hearing loss 
disability for VA purposes more than 38 years after 
separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The evidence of record contains a June 2007 VA examination 
report which reflects a diagnosis of bilateral tinnitus.  In 
addition, as the Veteran served as an air traffic controller 
in service, including one year in Vietnam, the Veteran's 
exposure to acoustic trauma in service is conceded as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  Therefore, the first two 
elements for service connection have been met.  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.

The evidence of record includes three opinions regarding the 
cause of the Veteran's tinnitus.  The June 2007 VA examiner 
opined that the Veteran's tinnitus was not caused by, or a 
result of, acoustic trauma in service as the claims file is 
negative for any evidence of tinnitus.  In his March 2008 
correspondence, Dr. D.T. opined that based on the Veteran's 
report of tinnitus at the time of his discharge from the 
service, it would be most likely that his tinnitus was the 
result of noise damage experienced in service.  However, he 
also notes that the Veteran's tinnitus is probably the result 
of his sensorineural hearing loss.  (See March 2008 
correspondence).  In his September 2007 report, Dr. H.Z. 
opined that the Veteran's tinnitus may have been due to noise 
trauma he experienced during military service, however he 
noted that there was no clinical evidence of tinnitus when 
the Veteran was discharged from service.  (See September 2007 
audiology report). 

The Veteran testified at the May 2009 videoconference Board 
Hearing that he first experienced tinnitus in service after 
the spring of 1967 lengthy helicopter ride mentioned above.  
He testified that the ringing in the ears did not stop the 
day after the helicopter ride, but diminished over time.  He 
further testified that he did not notice it until a January 
1968 hearing test in the United States upon his return from 
Vietnam. (See transcript page 4,5,& 6).  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing a ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  Further, the Board acknowledges that 
the absence of any corroborating medical evidence supporting 
his assertions, in and of itself, does not render his 
statements incredible, but that such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of Veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).  
While the medical evidence during the years following service 
is negative for complaints of tinnitus, there has been no 
demonstration that inquiry was made to the Veteran as to the 
presence of tinnitus prior to 2007.  The absence of findings 
is not synonymous with negative findings.  

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's tinnitus was 
incurred in service.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue).  As such, the Board will grant 
service connection for tinnitus.




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is 
granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


